PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/208,706
Filing Date: 4 Dec 2018
Appellant(s): MUNZINGER, Nathan



__________________
Matthew David, Reg. No.: 77,058
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/16/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/16/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that the Office Action fails to show that each and every feature recited in the claims is disclosed by Unger et al. (U.S. 9,770,959).  Claim 1 requires, in relevant part:
sensing, as a function of the received status data, the roadway section by a surroundings sensor of the first motor vehicle, and in response thereto:
(i) aligning the surroundings sensor with a particular roadway feature of the roadway section.
Appellant’s originally-filed disclosure describes these features with reference to Figure 1. A “vehicle 10a” is provided with a “surroundings sensor 7,” which may be “embodied in the form of a camera.” § [0040]. The “camera is configured to capture . . . a route section of the roadway section 1 which lies ahead . . . and to determine status data of the roadway section 1... . [and] the geographic position of the roadway section 1.” Id. The “status data items. . . [include] roadway unevennesses 2.” {[0041]. The “status data” obtained by “vehicle 10a” is uploaded “via wireless communication link L1” to a “data memory 12” {[0040].
 	Subsequently, an analogously-constructed “vehicle 10b,” traverses “the same roadway section 1” at “a time which occurs after ... vehicle 10a has passed.” §] [0042]. “Vehicle 10b” can receive the “status data” previously stored by “vehicle 10a” via “wireless communication link L2” ([0044]) and leverage that “status data” to “align the surroundings sensor 7 with the Aligning the camera (surroundings sensor 7) of “vehicle 10b,” which is shown by example in Figure 1 to occur by tilting/pivoting the camera, affects the “capturing range of the camera [,] which is indicated by dashed lines.” Id. This allows the camera to “focus [] on the region of the roadway section 1 in which the status data [,] . . . determined by the ... vehicle 10a[,] permit the particular roadway feature 2 to be detected.” Id.

The Examiner submits that it is important here to note the characterization and interpretation of the term and act of “Aligning”.   In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which Appellant relies (i.e., Aligning the camera (surroundings sensor 7) of “vehicle 10b,” which is shown by example in Figure 1 to occur by tilting/pivoting the camera, affects the “capturing range of the camera[,] which is indicated by dashed lines.” Id. This  allows the camera to “focus[] on the region of the roadway section 1 in which the status data[,] . . . determined by the .. . vehicle 10a[,] permit the particular roadway feature 2 to be detected.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The Examiner notes: 
The Examiner was unable to find the terms tilt or pivot
The Examiner submits that the term Align/ed/ing/ment is only mentioned in the written description in the context reproduced below.  The Examiner has reproduced every location that the term aligning/ed/ment can be found in the original disclosure. 
[0009]…   On the one hand, the surroundings sensor can be aligned with a particular roadway feature of the roadway section. The particular roadway feature can be inferred here from the received status data. A type of focusing on essential regions of the roadway section therefore takes place. This is advantageous, for example, in the case of the surroundings sensor being a camera. The camera is configured e.g. to process in terms of technical imaging of the focused particular roadway features and to make available the data, for example also in the form of an image, in the first motor vehicle.
[0013] … By, in particular, aligning the surroundings sensor of the first motor vehicle with a particular roadway feature of the roadway section which can be determined from the received status data it is possible to analyze the particular roadway feature in a more targeted fashion, since the particular roadway feature is already located in the focus of the surroundings sensor of the first motor vehicle. The method can be applied easily without a high level of technical complexity
[0026]       In response to the sensing of the received status data of the roadway section by the surroundings sensor of the first motor vehicle, the data output is configured to align the surroundings sensor
[0027]       The status data which are received by the data input and the geographic position of the roadway section therefore permit a certain pre-selection with respect to any particular roadway features which are present on the roadway section and which can then subsequently be focused on by the surroundings sensor of the first motor vehicle by aligning the surroundings sensor with the particular roadway feature, as a result of which it is also possible to pay special attention to any particular roadway features which are determined, which is advantageous with respect to increasing the driving comfort of the first motor vehicle. Particular roadway features can therefore be sensed more quickly and also in more detail by the surroundings sensor of the first motor vehicle. The alignment of the surroundings sensor in response to the sensing of the roadway section by the surroundings sensor of the first motor vehicle is carried out by the data output which is configured for this purpose.
[0046] … The data output 6 is configured, in response to the sensing of the roadway section 1 by the surroundings sensor 7 of the first motor vehicle 10b, to align the surroundings sensor 7 with the particular roadway feature 2 which is located in front of the first motor vehicle l0b in figure 1. This can be recognized by the fact that the capturing range of the camera which is indicated by dashed lines is focused on the region of the roadway section 1 in which the status data which are determined by the second motor vehicle 10a
In method step 200, sensing of the roadway section 1 by a surroundings sensor 7 of the first motor vehicle 10b takes place as a function of the received status data, and in response thereto in method step 300 the surroundings sensor 7 is aligned with a particular roadway feature 2 of the roadway section 1, which corresponds to focusing of the camera of the first motor vehicle l0b on the particular roadway feature 2.
Figure 1 shows an illustration of camera (sensors ) of 2 different vehicles 10a and 10b. The cameras appear to be aligned with respect to the vehicle (chassis). 
 The Examiner was unable to determine from the written description and as illustrated that the alignment involves any aligning, tilting, or pivoting of the sensors (cameras) independent of the vehicle. In other words, the Examiner was unable to explicitly identify what aspect or particular mechanism aligns tilts or pivots the vehicle independently of the chassis being aligned, tilted or pivoted. 
Figure 2, (300) states align sensor with roadway feature.
Additional understanding of the surrounding sensors that require aligning was obtained based on at least 0022, which states  …The surroundings sensors which are used according to the method are advantageously selected from acceleration sensors, distance sensors, roadway distance sensors, ride height sensors, rolling sensors, roadway unevenness sensors such as, in particular, cameras and LIDAR, sensors for sensing the motor vehicle's own movements, ultrasonic sensors and combinations thereof. The surroundings sensors which are specified above are usually present in modern motor vehicles, and therefore there is essentially no need  for an additional sensor system to carry out the method, which permits costs to be 
Hence, the term aligning and the surrounding claim language is and shall be given the broadest reasonable interpretation with respect to written disclosure.
Therefore, it is important to note that the claim 1 requirement extrapolated by the Appellant above and the written disclosure appear to be at odds. The Examiner was unable to find anything in the written description that would substantiate the enablement of a conventional or “modern motor vehicle[s]” [as described in 0022} camera being tilted or pivoted independently of the vehicle camera.  
To be clear, it appears that the Appellant is implying that if the vehicle is traveling in a straight line, the camera can be aligned or panned to the left, right, up or down independently of the vehicle.  In essence, the camera is motorized.  The Examiner is unable to find anything in the written disclosure that would support such an assertion.   The Examiner’s understanding of aligning a sensor (camera) is focusing the camera in a discriminate fashion, based on the analysis of the status data, on a particular roadway feature or object.  The Examiner’s position appears to be consistent with at least the original description 0052…” method step 300 the surroundings sensor 7 is aligned with a particular roadway feature 2 of the roadway section 1, which corresponds to discriminately focusing of the camera of the first motor vehicle l0b on the particular roadway feature 2.
Appellant argues with respect to claim 1 , the Office Action takes a broad-brush approach to show the alleged anticipation, citing to nearly the entire disclosure of Unger while referring to none of the prior art components by reference number.” 
The Examiner respectfully submits citing Hyatt v. Dudas, the court explained that the "prima facie case is merely a procedural device that enables an appropriate shift of production" and the Examiner satisfies that burden by “adequately explaining the shortcomings it perceives so that the Appellant is properly notified and able to respond.” Furthermore, it has been held that “there has never been an requirement for an examiner to make an on the record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie case." - In re Jung.
Appellant argues that Figure 1 of Unger illustrates a “sensor 19” of “vehicle 1.” Unger further describes that “sensor 19 measures the road 3” in column 6, lines 24-25. No portion of Unger, however, discloses “aligning” the sensor 19 with “a particular roadway feature of the roadway section” in response to “sensing . . . the roadway section,” “aligning the [sensor 19] with a particular roadway feature,” or even “aligning” a sensor at all. 
Rather, as shown in Figure 1, the “sensor 19” appears fixedly attached to the front portion of the “vehicle 1” without any further discussion of aligning, pivoting, tilting, positioning, or focusing of the sensor. In the Response to Arguments section? of the Final Rejection, the Examiner makes a further citation to “column 3 lines 23-32” of Unger. However, this passage only discusses “adjusting the chassis after detection by a respective sensor,” which is different from “aligning the surroundings sensor with a particular roadway feature” at least because the “chassis” is different from the “sensor” and because the “adjusting” is not understood to result in any form of alignment. Moreover, even if the “chassis” could correspond to a “sensor,” with which Appellant disagrees, nothing in the cited portion of Unger discloses that the “chassis” is “align[ed]... with a particular roadway feature.” Instead, Unger discloses adjusting an “an aligning,” as recited. That the Examiner finds, “The vehicle must align the camera,” as inherent to Unger fails to remedy the noted deficiencies. On the point of inherency, the vehicle of Unger need not necessarily align the camera at least because, to the extent that the camera is aligned at all, which Appellant does not concede, the alignment could be performed by a vehicle assembly technician during manufacture, for example, without any contribution by the vehicle. Therefore, “aligning the surroundings sensor” is also not inherent to Unger. Further, the required “aligning” step occurs in response to “sensing, as a function of the received status data, the roadway section by a surroundings sensor.” Unger discloses, “The se[r]ver is further configured to forward . . . processed sensor data to at least a subset of the vehicles. .. . [so] respective vehicles can evaluate . . . a certainty or reliability of sensor data provided by [their] own sensors” in column 4, lines 7-14. To the extent that the “processed sensor data” could be said to correspond to the recited “status data” of claim 1, Unger does not disclose that the “sensing” by “sensor 19” of the vehicles occurs “as a function of the [processed sensor data]” or any type of data that provides an input as to the manner in which the “sensing” is performed. Instead, Unger merely describes that None of the cited portions of Unger disclose that the act of “sensing” occurs as a function of processed sensor data, previously-sensed data, or any other data that could be said to correspond to the recited “status data.” Therefore, Unger fails to disclose “sensing, as a function of the received status data, the roadway section by a surroundings sensor.”
In the Advisory Action, the Examiner provided four definitions for the term “align.” The definitions bolded by the Examiner would appear to be consistent with how the aligning feature is disclosed in Appellant’s Specification; however, the Examiner provided no further explanation as to how Unger meets these definitions with respect to “aligning the surroundings sensor with a particular roadway feature,” as recited. Instead, the Examiner summarily that Unger teaches “where the vehicle and sensors which are attached to the vehicle are ‘adjusted’ or ‘aligned’ accordingly.” As discussed above, this conclusion is without evidentiary support.
The Examiner respectfully disagrees.  
 Based on the context of the original written description claim 1 can be interpreted as follows 
A method for controlling a first motor vehicle 
At least the abstract recites a method of controlling a vehicle 
the method comprising the steps of: receiving status data of a roadway section and a geographic position of the roadway section by the first motor vehicle
At least col. 2 lines 15-20 states in light of the foregoing a method for controlling at least one component of a chassis of a vehicle is described in which in dependence on an actual certainty of sensor data of a road condition of a road section to be driven on detected by sensors
Abstract – “a method for controlling at least one component of a chassis of a vehicle, a parameterization of a reactive controller of the at least one component of the chassis is changed depending on a current certainty of sensor data of a roadway section to be driven detected by a sensor system, such that, when driving on the roadway section” – Unger teaches that a component is changed depending on …sensor data.  
Col. 1 lines  20-21 – “Vehicles with active or proactive chasses[sic], which automatically adjust to actual road conditions, usually include a so-called “reactive” controller and a so-called “proactive” path” – This passage of Unger teaches that the vehicle adjusts based on actual road conditions.
Col. 3 lines 33-36 -Sensor (Camera) –- The term sensor data in the context of the present invention means all data or datasets which are detected for example by a camera, and serve for describing a road section and for adjusting respective chassis components.
Col. 2 lines 51-61- Status data of roadway of a roadway feature , - This passage of Unger teaches the term road condition in the context of the present invention describes properties of the road such as unevenesses, slippery road conditions or a road type, such as gravel road, paved road or grass road, wherein also any other feature of a property of a road can be used to describe a road condition. The term road in the context of the present invention means a surface to be driven on, in particular a street or a path; a road section thus corresponds to 
 sensing, as a function of the received status data (i.e., as noted with respect to figure 1 – sensor 19 captures a virtual image or an obstacle 5  by measuring the road – col. 6 lines 23-34. Scenarios A, B and C describe what occurs when the sensor senses a particular obstacle 5 and utilizes the sensor data to determine a certainty index such that vehicle reacts or proactively performs accordingly. The obstacle data or status data is focused and analyzed on to determine a level of certainty.  If the sensor 19 does not “focus” on the intended object then the objective is irrelevant.  How would the vehicle distinguish between a flat road and no obstacle versus an actual object 5 ? In this manner, the sensing  accuracy for obstacle 5 is a function of the received status data.  The vehicle must now focus or align the sensor  with obstacle 5 to ensure that the vehicle adjust accordingly based on the certainty index.  Noting that the certainty index is an improvement factor to correct potential errors of control based on what the sensors captures).  This is not an inherency argument. Col. 6 of Unger teaches the above with respect to at least figure 1. 
the roadway section by a surroundings sensor of the first motor vehicle, and in response thereto: (i) aligning the surroundings sensor with a particular roadway feature of the roadway section.
Based on the original disclosure as reproduced above by the Examiner. The sensor 19 has a virtual image of an obstacle.  The camera is focused/aligned with a particular obstacle and the vehicle is controlled accordingly.  For example in the instant case, obstacle 5 is the particular roadway feature to be aligned with According to the invention it is provide that in dependence on a certainty or reliability of the information of the sensor 19 it is switched between the control methods described in the scenarios A, B and C”. The sensors has picked of a virtual image. 
and (ii) adapting an evaluation of data of the surroundings sensor, and/or (iii) updating the status data and transmitting the updated status data.
Based on the original disclosure as reproduced above by the Examiner, The camera is focused/aligned with a particular obstacle and the vehicle is controlled accordingly.  For example, in the instant case, obstacle 5 is the particular roadway feature of focus. As explained with respect to Unger figure 1, “According to the invention it is provide that in dependence on a certainty or reliability of the information of the sensor 19 it is switched between the control methods described in the scenarios A, B and C”. The certainty index merely reflects the confidence of already measured data from the sensor 19 – col. 6 lines 44-48.
The Appellant argument regarding pivoting/tilting/ or moving the camera independently of the direction of the vehicle is untenable for at least the following additional reasons.  
Triggers New Matter/Enablement - The specification does not provide adequate support for such an interpretation as tilt, pivot or panning of a camera.  The Examiner, again, request that the Appellant specifically point out enablement of such a function in the original description.  In a bon a fide attempt to advance prosecution of the Application and correct any particular misinterpretations, the Office has repeatedly 
Triggers Admitted prior art - The noted sensor or camera of the Appellant is described in at least 0022, which states  …The surroundings sensors which are used according to the method are advantageously selected from acceleration sensors, distance sensors, roadway distance sensors, ride height sensors, rolling sensors, roadway unevenness sensors such as, in particular, cameras and LIDAR, sensors for sensing the motor vehicle's own movements, ultrasonic sensors and combinations thereof. The surroundings sensors which are specified above are usually present in modern motor vehicles, and therefore there is essentially no need  for an additional sensor system to carry out the method, which permits costs to be saved. In addition, these surroundings sensors are particularly suitable for analyzing particular roadway features and, in particular, for detecting and determining particular roadway features and contributing corresponding data for the analysis thereof.
In other words, the Appellant admits that the sensor themselves are common and already known. Therefore, considering the argument that modern day cameras are known, such as the camera of Unger, it was already known to align.   The act of aligning must be described such that one of ordinary skill in the art would understand that the Appellant can indeed tilt or pivot a camera independently of tilting or pivoting the camera with the vehicle chassis. However, the Examiner was unable to find any device or controller that tilts or pivots to align the camera independent of the vehicle direction of tilting or pivoting. 
As required by the Office, the Examiner has given the claim the broadest reasonable interpretation in that the sensor is focused on a particular obstacle that was sensed. More prior to the vehicle 1 coming into contact with the obstacle 5. Due to measuring errors of the sensor 19 a virtual image 21 of the obstacle 5 however is inaccurate, i.e., in this case too large compared to the obstacle 5, so that the control commands of the actuators 11 calculated by the control device 7 do not fit the obstacle 5 and the vehicle 1 is controlled in an unfavorable manner when driving over the obstacle 5.” – see the entirety of col. 6 
Appellant argues that Claims 10 and 12 each recite a system including features similar to previously-discussed features of claim 1. For similar reasons, Unger does not disclose the similar features of claim 10, including: the evaluation unit is configured to sense, as a function of the received status data, the roadway section via the surroundings sensor, and the data output is configured, in response thereto, to align the surroundings sensor with a particular roadway feature. For similar reasons to those discussed with respect to claim 1, Unger does not disclose the similar features of claim 12, including: sense, as a function of the received status data, the roadway section by the surroundings sensor, and in response thereto: (i) align the surroundings sensor with a particular roadway feature of the roadway section.
The Examiner respectfully disagrees for the reasons made of record above and hereinafter.
Appellant argues that Claims 2-9 depend from claim 1 and are allowable for at least the same reasons as claim 1. Claims 11 and 13 depend from claim 10 and are allowable for at least the same reasons as claim 10.
Appellant argues  Claim 2 recites, in relevant part: the receiving of the status data of the roadway section takes place while the first motor vehicle is traveling. In support of the rejection, the Office Action cites to the same previously-cited passage of Unger as in the rejection of claim 1. Column 3, lines 62-64 of Unger states, “a server, which provides further vehicles with corresponding datasets of road sections that are potentially relevant for a reactive control.” To the extent that the “datasets of road sections” could be said to correspond to the recited “status data,” which Appellant does not concede, nothing in the remaining cited portion of Unger discloses that the “datasets” are received “while the [vehicle 1] is traveling.” Accordingly, for at least this reason, Unger cannot anticipate claim 2.
The Examiner respectfully disagrees.
Col. 2 lines 22-23 states a parameterization of a reactive controller of the at least one component of the chassis is changed so that the reactive controller, upon driving on the road section, takes the sensor data into…”
Col. 3 lines 59- col. 4 line 18 -In a further possible embodiment of the method according to the invention it is provided that the senor data are combined with GPS-data into a dataset and are transmitted to a server, which provides further vehicles with corresponding datasets of road sections that are potentially relevant for a reactive control.  In order to enable different vehicles for example of a vehicle fleet to exchange information with each other, i.e., for example to make sensor data or other information sources of individual vehicles available to multiple vehicles, it is provided that respective information of respective vehicles is gathered and administered centrally by a server. Hereby the respective sensor data of respective vehicles are linked by the server with GPS data, i.e., Global Positioning System data, or are assigned to respective GPS data of a respective vehicle. The sever is further configured to forward, i.e., wirelessly transmit, thusly 
Appellant argues Claim 4 recites, in relevant part: the determining of the status data by the second motor vehicle comprises analysis of the status data of the roadway section with respect to at least one particular roadway feature. In support of the rejection, the Office Action cites to the same previously-cited passage of Unger as in the rejection of claim 1. Column 4, lines 11-15 of Unger state: Based on the data provided by the server respective vehicles can evaluate, for example via a control device, a certainty or reliability of sensor data provided by [their] own sensors, and may calculate settings for controlling respective chassis components or controllers early.  Nothing in this passage or any other passage of Unger discloses, however, “analysis of the status data of the roadway section with respect to at least one particular roadway feature.” Instead, Unger merely discloses “evaluat[ing] .. . a certainty or reliability of sensor data,” which says nothing about “at least one particular roadway feature.” Accordingly, for at least this reason, Unger cannot anticipate claim 4.
The Examiner respectfully disagrees.   The Appellants argument is untenable since the actual basis of Unger is analysis of the status data of the roadway section with respect to at least one particular roadway feature. At least the abstract states “at least one component of the chassis is changed depending on a current certainty of sensor data of a roadway section to be driven detected by a sensor system, such that, when driving on the roadway section…”. In other words, 
Appellant argues Claim 14 recites, in relevant part: not adapting at least one chassis parameter and/or a driving behavior of the first motor vehicle as a function of the analyzed status data in support of the rejection, the Office Action cites column 3, lines 23-32 of Unger, stating, “the chassis is adjusted as needed/dependent upon.”'  This passage of Unger states,
“For the case that certain, i.e., reliable sensor data are present, the measured road unevennesses are computed into actuating signals for example by a control device . . . for adjusting the chassis after detection by a respective sensor.” Column 5, lines 59-61 of Unger describes that there are “control settings A, B, and C” for “adjusting the active chassis components 13.” Column 6, lines 
35-38 further state, “[I]t is provide[d] that in dependence on a certainty or reliability of the information of the sensor 19 it is switched between the control methods described in the scenarios A, B, and C.” Column 3, lines 48-52 states, “[A] certainty index in the form of a numerical value is provided so . . . it can be evaluated whether an accelerated reactive control or a normal operation, for example a with proactive control, is required.” The Examiner’s finding that “the chassis is adjusted as needed/dependent upon” amounts to speculation unsupported by evidence.  In each of “control settings A, B, and C,” the chassis parameters and driving behaviors of the vehicle (reactive/proactive control) are adapted based on the “certainty index.” No other “control setting[s]” are disclosed. There is also no disclosure of “not adapting” a chassis parameter or driving behavior “as a function of the analyzed status data.” To the extent that the “certainty index” of the sensor 19 data could be said to correspond to the “status data,” which Appellant does not concede, there is no “control setting” disclosed in Unger where the “certainty index” does “not adapt[] at least one chassis parameter and/or a driving do not disclose where the “at least one chassis parameter” is “not adapt[ed] . . . as a function of the [certainty index],” as recited in claim 14.
The Examiner respectfully submits that the Appellant’s argument is untenable. As a first matter claim 14 does not state  “in relevant part: not adapting at least one chassis parameter and/or a driving behavior of the first motor vehicle as a function of the analyzed status data
Claim 14 states: The method as claimed in claim 1, further comprising: analyzing one or more dimensions of the particular roadway feature.
Claim 15 states  the step of: not adapting at least one chassis parameter and/or a driving behavior of the first motor vehicle as a function of the analyzed status data; updating the status data to reflect that the particular roadway feature of the roadway section does not exist; and transmitting the updated status data (i.e., the chassis parameters are a function of or dependent upon the analyzed data.  If the analyzed data corresponds to an adaptation adapt and if the analyzed data reflects no reason to adapt then “ not adapting” or do nothing). “As a function of” means that the input of one domain reflects what happens in another.   
Accordingly as noted in the rejection with respect to claim 15,  Unger teaches the claimed invention further comprising the step of: not adapting at least one chassis parameter and/or a driving behavior of the first motor vehicle as a function of the analyzed status data (i.e., the chassis is adjusted as needed/ dependent upon - col. 3 lines 23-32); updating the status data to 
Appellant argues Claim 16 recites, in relevant part: pre-selecting the particular roadway feature from a plurality of roadway features indicated by the status data to be present in the roadway section.  In support of the rejection, the Office Action cites to column 4, lines 27-39 of Unger, but this passage fails to disclose “pre-selecting the particular roadway feature” or that “a plurality of roadway features [are] indicated by the status data to be present in the roadway section.” Although “weather influences, curve drives, [and] road contaminations” could arguably be said to correspond to “roadway features,” Unger only briefly refers to these features without any further discussion of (1) “pre-selecting the particular roadway feature” from these “roadway features”, or (2) “indicat[ing] by the status data [that the roadway features] will “be present in the roadway section.” The Office Action lacks any further explanation to disclose how the “pre- selecting” is disclosed in Unger or even to identify the alleged correspondence to the “status data.” Based on the previous discussion of “status data” as allegedly corresponding to the “certainty index,” Appellant notes that nothing in the cited portions of Unger disclose that the “certainty index” indicates “a plurality of roadway features” that are “present in the roadway section.” Accordingly, for at least this reason, Unger cannot anticipate claim 16.
The Examiner respectfully disagrees. Unger specifically outlines particular preselected features such as unevenness, obstacles, etc. 
 	Please see Col. 2: the term road condition in the context of the present invention describes properties of the road such as unevenesses, slippery road conditions or a road type, such as gravel road, paved road or grass road, wherein also any other feature of a property of a road can be used to describe a road condition. The term road in the context of the present invention means a surface to be driven on, in particular a street or a path; a road section thus corresponds to a part of the road, which is for example detected by a sensor and can be defined or described in a dataset via corresponding sensor data
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        
Conferees:
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646      
        
                                                                                                                                                                                          /CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641  
                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.